Citation Nr: 0704682	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 26, 2003 
for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied an effective date earlier than June 26, 
2003 for bilateral hearing loss, for which service connection 
had been granted in November 2003.

In February 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance the 
veteran's case on the Board's docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In April 1999, the RO denied the veteran's claim for 
service connection for hearing loss.  Although notified of 
that decision and apprised of his procedural and appellate 
rights in a May 1999 letter, the veteran did not appeal.

2.  The veteran's petition to reopen his claim for service 
connection for bilateral hearing loss was received on June 
26, 2003, and under the applicable statutes and regulations 
that is the earliest possible effective date for the grant of 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's April 1999 decision denying the claim for 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2006).

2.  The legal criteria have not been met for an effective 
date prior to June 26, 2003, for the grant of service 
connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5107(b), 5108, 5110, 7104(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is reopened and granted based on new 
and material evidence, the earliest possible effective date 
is the date that the petition to reopen was received.  See 
 38 U.S.C.A. § 5110(a) (West 2002) (the effective date of an 
award based on a claim reopened after final adjudication 
shall not be earlier than the date of receipt of application 
therefor unless specifically provided otherwise); 38 C.F.R. § 
3.400(q)(1)(ii) (2006) (the effective date where new and 
material evidence, other than service department records, is 
received after final disallowance is the date of the receipt 
of the new claim or the date entitlement arose, whichever is 
later); 38 C.F.R. § 3.400(r) (2006) (the effective date for 
reopened claims is the date of the receipt of the new claim 
or the date entitlement arose, whichever is later); VAOGCPREC 
No. 9-94 (March 25, 1994) ("A claim may be reopened and 
allowed if new and material evidence is submitted under 38 
U.S.C. §§ 5108 and 7104(b), but the effective date of such an 
allowance would be the date the claim is reopened").  In 
this case, the veteran had previously claimed service 
connection for bilateral hearing loss, and that claim was 
denied in April 1999.  He was notified of this decision and 
his procedural and appellate rights in a May 1999 letter, but 
he did not appeal.  The April 1999 rating decision thus 
became final and binding on him.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2006).  In 
order to reopen the claim, VA had to receive new and material 
evidence with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006); Kightly v. Brown, 6 
Vet. App. 200 (1994).

The next communication received from the veteran was his 
petition to reopen the claim for service connection for 
bilateral hearing loss, which was received on June 26, 2003, 
and that date is the effective date of service connection for 
bilateral hearing loss that was subsequently granted based on 
the receipt of new and material evidence.  Under the above-
cited statutes, regulations, and General Counsel opinion, 
this is the earliest effective date that the veteran can 
receive for service connection for bilateral hearing loss.  
In his April 2004 notice of disagreement (NOD) with the 
effective date for service connection for bilateral hearing 
loss, the veteran requested an effective date of 1998, i.e., 
the July 1998 date of the claim that was finally disallowed 
in April 1999.  However, the United States Court of Appeals 
for Veterans Claims (the Court) has consistently interpreted 
the relevant statutes and regulations to preclude date of 
receipt of a previously disallowed claim to be the effective 
date of a subsequently granted claim of service connection 
for the same disability.  See Sears v. Principi, 16 Vet. App. 
244, 248 (2002) (the effective date statute "is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed"); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993) (under the applicable statute and 
regulation, the effective date of a reopened claim cannot be 
the date of the original claim).  The Board notes that the 
claim was denied in April 1999 as "not well grounded," but 
the rules regarding reopening of prior finally disallowed 
claims are not different in cases where the claim was 
previously denied as not well grounded.  Reyes v. Brown, 7 
Vet. App. 113, 116 (citing Glynn v. Brown, 6 Vet. App. 523, 
528 (1994)).

In his April 2004 NOD, the veteran noted that VA had been 
unable to locate his service medical records (SMRs) at the 
time of his initial July 1998 claim, that his DD 214 
established that he was exposed to artillery noise during 
service, and that he should therefore be eligible for payment 
of benefits retroactively from 1998.  The veteran's NOD thus 
suggests that his case may fall within an exception to the 
above effective date rules.  Specifically, as indicated in 
38 C.F.R. § 3.400(q) (2006), cited above, a different 
effective date rule applies where new and material evidence 
received after a final allowance consists of service 
department records.  Pursuant to 38 C.F.R. § 3.400(q)(2) 
(2006), where such records are received after a final 
disallowance, they are considered to have been lost or 
mislaid, and the effective date may be the date of the 
receipt of the claim on which the prior final disallowance 
was made.  However, while the veteran is correct that at the 
time of the initial April 1999 denial of his claim his SMRs 
could not be located, there is no basis for applying the 
38 C.F.R. § 3.400(q)(2) (2006) exception for service 
department records in this case.  This is because the SMRs 
have still not been located.  Thus, since the new and 
material evidence that was received and warranted reopening 
of the case did not include the SMRs, the cited exception 
does not apply, because 38 C.F.R. § 3.400(q)(2) (2006) 
applies by its terms only where the new and material evidence 
that warranted reopening consists of service department 
records.

The Board notes that the National Personnel Records Center 
(NPRC) indicated in an August 1998 stamped response on a VA 
request for service records that there were no medical or 
service records on file at the NPRC with the notation of 
"Fire related."  In such circumstances, where the veteran's 
service medical records are presumed destroyed or are 
otherwise unavailable through no fault of the veteran, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  As the Board has explained above and below in this 
decision, the relevant effective date rules preclude an 
effective date earlier than the current June 26, 2003 date of 
receipt of the petition to reopen, none of the exceptions to 
this rule apply in this case, and the Board has carefully 
considered the benefit-of-the-doubt rule.  Thus, although 
regrettable, the unavailability of the veteran's SMRs does 
not warrant a different result here.

The veteran also argued, in his October 2004 statement, that 
the June 2003 grant of service connection was based on 
evidence that was available at the time of the prior, April 
1999 denial.  The veteran's representative made a similar 
argument in the December 2006 appellant's brief (p. 2).  
However, it cannot be said on this record that the evidence 
on which the grant of service connection in November 2003 was 
based was available to the RO at the time of the April 1999 
denial.  An October 2003 VA examination report indicated it 
is at least as likely as not that the veteran's hearing loss 
is a result of noise exposure in service, and this was the 
basis for the grant of service connection in the November 
2003 rating decision.  This medical opinion was given after 
the April 1999 rating decision, and thus was not available at 
the time of that prior rating decision.  Moreover, there is 
no other opinion other than the one in the October 2003 VA 
examination indicating that the veteran's current hearing 
loss is related to service.  Thus, there is no basis for 
concluding that that the evidence on which the grant of 
service connection in November 2003 was based was available 
to the RO at the time of the April 1999 denial.

In addition, although another exception to the finality 
requirement is where there was clear and unmistakable (CUE) 
in a prior final disallowance, see Routen v. West, 142 F.3d 
1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three 
exceptions to the rules regarding finality and effective 
dates), such a claim has not been made here with sufficient 
specificity to warrant consideration as a CUE motion.  
Neither the veteran nor his representative used the term CUE 
or its equivalent, and, even if they had, merely to aver that 
there was CUE is not sufficient to raise the issue; rather a 
CUE claim requires some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997).  As shown above, the arguments of 
the veteran and his representative contain no such 
specificity.

The Board notes the possibility of another exception to the 
finality requirement, section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2099.  Under that provision, VA, upon request of the 
claimant or upon the motion of the Secretary of VA, must 
readjudicate certain finally decided claims "as if the 
denial or dismissal had not been made."  See VCAA, § 
7(b)(1).  This section of the VCAA is applicable to claims 
that became final between July 14, 1999 and November 9, 2000, 
the date of the enactment of the VCAA, and were denied on the 
basis that they were not well grounded.  See VCAA, § 7(b)(2); 
see also VAOPGCPREC 3-2001 (Jan. 22, 2001).  However, the 
initial denial of the claim as not well grounded in this case 
was in April 1999, prior to the period specified in § 
7(b)(2), and so this section of the VCAA is inapplicable in 
the instant case.

In sum, the current June 26, 2003 effective date, the date 
the petition to reopen was received, is the earliest possible 
effective date for the grant of service connection for 
bilateral hearing loss under the governing laws and 
regulations, and neither the exceptions indicated by the 
veteran and his representative nor any other exceptions are 
applicable in the circumstances of this case.  For the 
reasons explained above, this conclusion is compelled by the 
language of the applicable statutes and regulations.  Because 
the law and not the evidence is thus dispositive in this 
case, VCAA notice to the veteran was not required.  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Moreover, as required in cases of SMR 
unavailability, the Board has carefully considered the 
applicability of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
That statute and regulation define a reasonable doubt as one 
that exists where the evidence is approximately balanced in 
favor of and against a claim or material part of it.  Id.   
However, as shown above, the applicable statutes and 
regulations warrant a denial of the claim based on all of the 
evidence submitted and arguments advanced, so the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for an effective date earlier than June 26, 2003 
for service connection for bilateral hearing loss is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


